Citation Nr: 0009208	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for residuals of a head injury and for 
hemorrhoids. 

The Board also notes that in the veteran's substantive 
appeal, dated in October 1998 and at his Travel Board hearing 
in December 1999, he essentially asserted additional claims 
for service connection for a colon condition and for 
nervousness.  Since these claims have not been adjudicated, 
they are referred to the RO for appropriate action.  

Duplicate medical consultation and treatment records were 
received in December 1999 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ); 
such evidence has not first been considered by the AOJ.  
Pursuant to 38 C.F.R. § 20.1304 (1999), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  Inasmuch as the AOJ has considered such evidence 
previously, the Board considers that such return is 
unnecessary.  In Winters v. West, 12 Vet. App. 203 (1999), 
(en banc) while affirming the Board the United States Court 
of Appeals for Veterans Claims (hereinafter, "Court,") noted 
that it must consider the rule of prejudicial error, and the 
principle that the law does not require a useless act.  The 
Court noted that to remand the case under those circumstances 
would impose additional burdens upon the Board with no 
possibility of any benefit flowing to the appellant.  In view 
of this and the facts of the case, the Board finds that no 
useful purpose would be served by remanding this claim to the 
RO for what would be a mere per forma consideration of the 
duplicate evidence.  Accordingly, a remand for this matter is 
not warranted. 

FINDINGS OF FACT

1.  The claims file does not include a current medical 
diagnosis of residuals of a head injury. 

2.  The claims file does not include medical evidence of a 
nexus between hemorrhoids and the veteran's military service. 


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a head injury and for hemorrhoids are not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

The threshold question which must be answered as to the 
claimed issues is whether the veteran has presented well 
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim for service 
connection generally requires (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82. 

The veteran's service medical records are silent as to a head 
injury or as to the presence of hemorrhoids.  He was afforded 
an examination in service in August 1943.  The examiner 
recorded that the veteran reported being struck in the head 
when he was 12 years old and that he was unconscious for 10 
minutes, a fact the veteran currently disputes.  He 
complained of nervousness at that time, and he also gave a 
history of rectal bleeding.  The absence of external or 
internal hemorrhoids was specifically documented on physical 
examination, however.  Final diagnosis was fissure in anno, 
mild, chronic cause undetermined and psychoneurosis.  On 
August 20, 1943, clinical records note the absence of further 
complaints relating to his rectum, and a transfer record 
issued that same date reported the fissure as healed.  A 
certificate of disability for discharge was issued that 
indicated the veteran was being recommended for discharge on 
account of psychoneurosis, mixed type, cause undetermined.  
The reported history indicated the veteran's nervous 
condition existed prior to service, and no organic cause was 
found.  

The veteran was afforded a VA examination in March 1945 at 
the VA facility in Hines, Illinois.  At that time there were 
no complaints, findings or diagnoses relating to hemorrhoids 
or residuals of a head injury in service.  

In March 1998, the veteran was afforded a VA examination.  
Minimal hemorrhoids were clinically identified but not 
associated to service by the examiner.  No residuals of any 
head injury were diagnosed.

In a December 1998 statement, the veteran reported that the 
VA would not treat his hemorrhoids after service, and he had 
them removed by a private physician.  He has not provided 
records of such treatment, however.  He also reported a 
history of passing out in service and receiving a large bump 
on the side of his head.  He was seen by a number of doctors, 
including one who he thought was a psychiatrist.  The veteran 
reported he was discharged from service shortly thereafter.   

The veteran asserts that a cover sheet return from the 
National Personnel Records Center in November 1998 
establishes that he was discharged for a "physical 
disability", which he argues substantiates his claim that he 
suffered a head injury in service.  However, the document 
advanced as support for his position does not specify what 
such physical disability was; therefore, it is inadequate to 
support the contention.  More significantly, the Board 
observes that no residuals of any head injury were identified 
on the March 1998 VA examination.  In the absence of evidence 
indicating the current manifestation of a disability, a claim 
for service connection, therefore, is not plausible and 
accordingly is not well grounded.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

With respect to the claim for hemorrhoids, there is a current 
diagnosis, albeit made more than 50 years after service.  
However, there is no medical evidence of a nexus between a 
currently diagnosed hemorrhoid condition and service.  Under 
such circumstances, the veteran has not met his initial 
burden of submitting evidence of a well-grounded claim.  In 
the absence of evidence of a well-grounded claim, the 
veteran's claim for service connection for hemorrhoids must 
also be denied. 

The VA examiner in March 1998 noted a history of a 
hemorrhoidectomy decades ago while in service.  This evidence 
simply contains a self-reported history from the veteran 
which was recorded by the medical examiner, unenhanced by any 
additional medical comment by that examiner; it does not 
constitute competent medical evidence for the purpose of 
providing the contended causal relationship.  To the extent 
that this history might be construed as offering an opinion 
that the disability at issue is due to service, such a 
medical opinion is based on an inaccurate factual premise, as 
the medical evidence notes no notation of a hemorrhoidectomy 
until decades after service, and has no probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  

The only other evidence in support of the veteran's claims 
are his own statements that his claims are related to 
service.  Although the veteran's statements and testimony 
represent evidence of continuity of symptomatology, they are 
not competent evidence of a nexus between a current disorder 
and that symptomatology and, under such circumstances, do not 
make the claim well grounded.  Savage, supra.   Furthermore, 
the veteran is not competent to offer an opinion as to the 
etiology of a claimed disorder, and his opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Hence, the veteran's statements do not make 
his claim well grounded.

If the veteran believes that any private medical records may 
support his claim(s), he should submit copies of such records 
to the RO.  The Board is otherwise aware of no circumstances 
in this matter which would put VA on notice that relevant 
evidence may exist or could be obtained which, if true, would 
make the claim "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Board views this 
discussion as sufficient to inform the veteran of the 
elements and evidence necessary to complete his application 
for service connection for an acquired psychiatric disorder.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for hemorrhoids is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

